t c memo united_states tax_court ronald d weeldreyer and suzanne weeldreyer petitioners v commissioner of internal revenue respondent dreyer farms inc petitioner v commissioner of internal revenue respondent docket nos filed date douglas bleeker for petitioners douglas polsky and charles berlau for respondent memorandum findings_of_fact and opinion jacobs judge these cases have been consolidated for trial briefing and opinion in separate notices of deficiency respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties under section for and as follows ronald suzanne weeldreyer docket no year deficiency dollar_figure big_number big_number penalty sec_6662 -- -- -- dreyer farms inc docket no year ended deficiency penalty sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure the issues for decision are whether amounts paid_by dreyer farms inc dreyer farms or the corporation to provide medical_care food and lodging to its shareholders ronald d weeldreyer mr weeldreyer and suzanne weeldreyer mrs weeldreyer collectively the weeldreyers and their children are a constructive dividends as respondent maintains or b employee medical_care expenses and or reimbursed employee_expenses that are excluded from the weeldreyers’ gross_income and deductible by dreyer farms as ordinary and necessary business_expenses as petitioners maintain and 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure whether dreyer farms is liable for the accuracy-related_penalty under sec_6662 for the taxable years ended date and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when the petitions were filed in these cases the residence of the weeldreyers as well as the principal_place_of_business of dreyer farms was in bridgewater south dakota a the weeldreyers the weeldreyers are husband and wife they have two sons between date and date the weeldreyers acquired three contiguous tracts of land--two 80-acre tracts one of which included a house2 the farmhouse and a 160-acre tract the three tracts are referred to collectively as the weeldreyer farm the weeldreyers raise corn and soybeans on the weeldreyer farm their farming activities entail the planting cultivation harvesting drying storage and sale of corn and soybeans 2the weeldreyers have resided in the farmhouse since b dreyer farms on date dreyer farms was incorporated under the laws of the state of south dakota dreyer farms was organized primarily to buy distribute sell lease and deal in all kinds of farmland and real_estate and to carry on the_business_of_farming on date the weeldreyers conveyed to dreyer farms the weeldreyer farm including the farmhouse dreyer farms thereafter assumed the mortgage on the property after the conveyance the weeldreyers no longer individually owned any farmland the weeldreyers have been the sole shareholders officers and directors of dreyer farms since its incorporation mr weeldreyer has been president treasurer and a director and mrs weeldreyer has been secretary and a director of dreyer farms the first meeting of the shareholders of dreyer farms was held on date at that meeting the shareholders adopted corporate bylaws article iv section of the bylaws provides section repayment of disallowed expenses any expense paid_by the corporation which is finally determined as a personal_expense of any officer or 3douglas bleeker counsel for petitioners prepared the articles of incorporation bylaws minutes of meetings and other corporate documents for dreyer farms employee and disallowed as corporation expense shall be repaid by the officer_or_employee to the corporation within twenty-four months of the final_determination by the internal_revenue_service with interest at three below the new york prime rate on the date of final_determination a similar repayment obligation was set forth in a resolution adopted by the board_of directors of dreyer farms at the directors’ first meeting held on date at that meeting the directors also adopted the following resolution resolved that the corporation sic officers and employees shall be required to live at the worksite of the corporation to ensure security for the corporation property and operations the officers and employees shall be required to live on the worksite to supervise the care and feeding of the livestock of the corporation the corporation shall supply said officers and employees all of their food and lodging while living at said worksite that all officers and employees shall be considered on duty when at the worksite and therefore entitled to such benefits in addition at their first meeting the directors adopted a medical reimbursement plan covering all employees and officers executing management responsibilities and their spouses and dependents the medical reimbursement plan provides for the payment of all medical_expenses deductible on form_1040 including expenses for drugs doctor hospital and eyeglasses to the extent not compensated by insurance or otherwise under the plan each participant is entitled to a maximum reimbursement of dollar_figure per year dreyer farms also paid the premiums on a health insurance_policy covering the weeldreyers and their children the health insurance_policy had been in effect before dreyer farms was incorporated mrs weeldreyer was the named insured mr weeldreyer and the children were insured as her dependents dreyer farms paid the insurance premiums directly to the insurance_company and paid the medical_expenses directly to the medical providers c farm lease sec_1 weeldreyer farm during and dreyer farms leased the weeldreyer farm to the weeldreyers under a share-crop arrangement pursuant to that arrangement the gross_proceeds from the sale of all crops grown on the farm as well as all payments received under federal conservation programs or any other federal state or local governmental programs were to be divided percent to dreyer farms and percent to the weeldreyers dreyer farms was to retain title and possession of all crops grown on its land until the division had been made dreyer farms and mr weeldreyer agreed that on a respective basis each would supply the fertilizer chemicals and seed the weeldreyers agreed to farm the land to provide all labor and other 4the insurance_company issued policies to the oldest person in the household mrs weeldreyer was named the insured because she is a few months older than mr weeldreyer 5the farm leases dated date and erroneously named the weeldreyers as the lessor and dreyer farms as the lessee items required in producing harvesting and marketing the crops to furnish all tools farm implements machinery and hired help necessary to cultivate and manage the farm to protect the crops from injury and waste to till the land after harvesting the crops and to rotate the crops from year to year dreyer farms agreed to furnish all necessary materials and the weeldreyers agreed to supply all necessary labor to maintain all fences and other improvements on the farm bleeker enterprises inc and alfred tammen leases during and dreyer farms leased farmland from bleeker enterprises inc bleeker enterprises on a share-crop basis pursuant to these farm leases dreyer farms received percent and bleeker enterprises received percent of the crop mr weeldreyer as an employee of dreyer farms did the actual farming of the bleeker enterprises farm the bleeker enterprises farm was located approximately miles from the weeldreyer farm in addition to leasing the bleeker enterprises farm dreyer farms leased farmland from alfred tammen the tammen farm on a cash-rent basis 6bleeker enterprises inc is owned by petitioners’ counsel douglas bleeker and his family 7mr tammen is mr weeldreyer’s cousin d mr weeldreyer’s separate farming activity during the years at issue mr weeldreyer individually and not as an employee of dreyer farms farmed at least three additional properties one of these farms was located across the road from the weeldreyer farm the other farms were located to miles away the grain from these other farms was stored on the weeldreyer farm and commingled with the grain belonging to dreyer farms e compensation and payment of food lodging and medical_expenses mr weeldreyer was the sole employee of dreyer farms dreyer farms paid mr weeldreyer as an officer employee dollar_figure in and and dollar_figure in following the transfer of the weeldreyer farm to dreyer farms the weeldreyers continued to use the farmhouse as their residence dreyer farms paid for the food consumed by the weeldreyers and their children the utilities property_tax insurance remodeling landscaping and repairs and maintenance for the farmhouse and the telephone used by the weeldreyers in addition dreyer farms paid for all the medical_care expenses of the weeldreyers and their children 8in addition in mr weeldreyer did custom hire work for which he received dollar_figure 9although the weeldreyers’ two sons were not employees of dreyer farms they helped with the farming chores dreyer farms did not pay dividends for fiscal years ended date and f income_tax returns mr bleeker petitioners’ counsel prepared the weeldreyers’ joint form sec_1040 u s individual_income_tax_return and dreyer farms’ forms u s_corporation income_tax return for the years at issue dreyer farms dreyer farms filed timely its forms for the taxable years ended date and on these returns dreyer farms reported total income and total deductions as follows total income dollar_figure dollar_figure dollar_figure total deductions big_number big_number big_number taxable_income big_number big_number big_number included in the total expenses deducted by dreyer farms were the following items for food lodging and medical_expenses provided to the weeldreyers dollar_figure big_number big_number big_number big_number -- -- big_number big_number -- -- -- big_number dollar_figure big_number big_number big_number big_number -- -- big_number big_number -- big_number -- big_number dollar_figure big_number big_number big_number big_number -- -- -- big_number big_number -- big_number -- big_number food lodging property tax--house property insurance--house food for employees utilities--house depreciation--house landscaping remodeling costs repairs and maintenance telephone food lodging_expenses medical health insurance medical_expenses medical doctor dental prescriptions medical cost sec_2 the weeldreyers the weeldreyers timely filed their joint income_tax returns for and on these returns the weeldreyers reported mr weeldreyer’s wages from dreyer farms they reported farming income including their 60-percent share of the weeldreyer farm crop as self-employment_income they did not report any income attributable to their food lodging-related and medical_expenses paid_by dreyer farms on schedules f profit or loss from farming the weeldreyers reported gross_income total expenses and net profit from their separate farming activities for and as follows gross_income dollar_figure dollar_figure dollar_figure total expenses big_number big_number big_number net profit big_number big_number big_number g notices of deficiency on date respondent timely mailed to the weeldreyers a statutory_notice_of_deficiency for and the weeldreyer notice_of_deficiency also on date respondent timely mailed to dreyer farms a statutory_notice_of_deficiency for its fiscal years ended date and the dreyer farms notice_of_deficiency in the dreyer farms notice_of_deficiency respondent disallowed the food lodging and medical_expenses deducted by dreyer farms totaling dollar_figure for dollar_figure for and dollar_figure for respondent determined that dreyer farms failed to establish that the food and lodging_expenses were ordinary and necessary business_expenses under sec_162 and those items are the weeldreyers’ personal expenses respondent further determined that dreyer farms was liable for the accuracy-related_penalty under sec_6662 in the weeldreyer notice_of_deficiency respondent determined that payments by dreyer farms of the weeldreyers’ food lodging and medical_expenses resulted in constructive dividends as follows food lodging1 medical total dividends dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number 1the record does not explain why the amounts of dividends for food and lodging_expenses included in the weeldreyers’ income exceed the amounts disallowed as deductions to dreyer farms opinion issue expenses_incurred by dreyer farms to provide medical benefits food and housing to the weeldreyers in and a positions of the parties10 respondent disallowed deductions taken by dreyer farms for medical costs health insurance premiums and other medical_care expenses food lodging including property insurance property taxes remodeling landscaping maintenance and repair telephone and utilities for the farmhouse and depreciation of the farmhouse respondent asserts that the medical costs food 10under certain circumstances sec_7491 places the burden_of_proof or production on the commissioner sec_7491 applies to court proceedings arising in connection with tax examinations beginning after date internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 petitioners timely filed their returns for the years at issue hence all of the returns were filed on or before date the record does not disclose when the examination of petitioners’ tax returns began and it is possible that the examination began before date petitioners do not contend that sec_7491 applies in these cases and they have not otherwise asserted that respondent has the burden_of_proof or production with respect to any issue presented in these cases we therefore conclude that sec_7491 does not apply and petitioners have the burden_of_proof and production and lodging_expenses are the weeldreyers’ personal family and living_expenses and that payments of these expenses by dreyer farms constitute constructive dividends to the weeldreyers on the other hand petitioners assert that all the expenditures are reasonable and necessary business_expenses deductible by dreyer farms and excluded from the weeldreyers’ income petitioners contend that the medical costs are employee_benefits deductible by the employer and excludable from the employee’s income under sec_105 and or petitioners further maintain that dreyer farms provided food and lodging to mr weeldreyer in his capacity as an employee and that such was done for the convenience of dreyer farms consequently petitioners assert that the food and lodging_expenses are employer-provided meals_and_lodging the costs for which are excluded from the weeldreyers’ income under sec_119 and deductible by dreyer farms petitioners further assert that as owner and lessor of the farmhouse dreyer farms is entitled to deduct the expenditures_for insurance remodeling landscaping and repairs and maintenance as reasonable and necessary business_expenses under sec_162 the property taxes under either sec_162 or sec_164 and the depreciation of the farmhouse under sec_167 petitioners posit that these latter expenses are not the weeldreyers’ personal expenses because they are not the owners of the property b medical_expenses we first shall decide whether the payments by dreyer farms of the medical_expenses are excludable from the weeldreyers’ gross_income under sec_105 and sec_106 and deductible by the corporation as ordinary and necessary business_expenses under sec_162 under sec_106 an employee’s gross_income does not include employer-provided coverage eg accident_and_health_insurance premiums under an accident_and_health_plan 100_tc_531 the employer may provide coverage under an accident_or_health_plan by paying the premium or a portion of the premium on an accident_or_health_insurance policy covering one or more employees or by contributing to a separate trust or fund sec_1_106-1 income_tax regs under the general_rule of sec_105 amounts received by an employee through accident_and_health_insurance for personal_injury_or_sickness to the extent attributable to nontaxed employer contributions are includable in the employee’s gross_income amounts received under an accident_or_health_plan for employees are treated as amounts received through accident_or_health_insurance sec_105 an exception to the general_rule allows an employee to exclude from gross_income amounts received to reimburse the employee for expenses_incurred by the employee for the medical_care as defined in sec_213 d of the employee and the employee’s spouse and dependents sec_105 for the reasons set forth below we agree with petitioners that pursuant to sec_105 and or payments by dreyer farms for medical expense reimbursements and health insurance premiums need not be included in the weeldreyers’ gross_income for and sec_105 requires first that the benefits be received under a plan and second that the plan be for employees rather than for some other class of persons such as shareholders and their relatives 48_tc_629 affd 394_f2d_494 1st cir after giving due consideration to the record before us we conclude that dreyer farms’ medical plan payment of health insurance premiums and medical expense reimbursements satisfies both the plan and for employees requirements of sec_105 sec_1_105-5 income_tax regs provides guidelines as to what constitutes an accident_or_health_plan a plan may cover one or more employees and different plans may be established for different employees or classes of employees id the regulations do not require that there be a written plan or that there be enforceable employee rights under the plan so long a sec_11sec d d includes amounts paid for medical insurance in the definition of medical_care the participant has notice or knowledge of the plan wigutow v commissioner tcmemo_1983_620 in the instant cases a plan as defined in sec_1_105-5 income_tax regs existed dreyer farms adopted a written medical reimbursement plan identifying who was eligible to participate what expenses would be reimbursed and how participants were to make claims for reimbursement the plan was adopted at the first meeting of the board_of directors mr weeldreyer had knowledge of the medical reimbursement plan as well as the health insurance_policy moreover there is no doubt that the medical reimbursements provided under the written plan were intended to complement benefits provided by health insurance thus the corporation’s medical plan included health insurance as well as the medical reimbursements and finally we are satisfied that the corporation’s medical plan was for mr weeldreyer’s benefit as an employee of dreyer farms and not for his benefit as one of the corporation’s shareholders plans limited to employees who are also shareholders are not per se disqualified under sec_105 larkin v commissioner supra pincite n in this regard we have sustained plans for corporate officers who were also shareholders because those officers had central management roles in conducting the business of the corporation wigutow v commissioner supra epstein v commissioner tcmemo_1972_53 seidel v commissioner tcmemo_1971_238 smith v commissioner tcmemo_1970_243 bogene inc v commissioner tcmemo_1968_147 respondent has stipulated that during the years at issue mr weeldreyer was an employee of dreyer farms indeed mr weeldreyer was the corporation’s only employee and without mr weeldreyer’s involvement dreyer farms could not have conducted its farming operations mr weeldreyer’s compensation_for services rendered to dreyer farms was his salary and employee_benefits respondent does not contend that mr weeldreyer received excessive_compensation indeed respondent contends that mr weeldreyer was undercompensated for his services although mrs weeldreyer did not work for dreyer farms payment of her medical_expenses was based on her status as mr weeldreyer’s spouse likewise payment of the medical_expenses for the weeldreyers’ children was based on their status as mr weeldreyer’s dependents the derivative participation of mr weeldreyer’s spouse and dependents is plainly contemplated both by the medical plan and by sec_105 on the basis of the record before us we conclude that medical payments made for the benefit of the weeldreyers and their children were made under a plan for employees and not for shareholders accordingly during the years at issue the medical payments made by dreyer farms pursuant to its medical plan the insurance premiums and other medical_care expenditures are excludable from the weeldreyers’ gross_income under sec_105 sec_162 permits a taxpayer to deduct all ordinary and necessary expenses_incurred during the taxable_year in carrying on the taxpayer’s trade_or_business an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 when payments for medical_care are properly excludable from an employee’s income because they are made under a plan for employees they are deductible by the employer as ordinary and necessary business_expenses under sec_162 sec_1_162-10 income_tax regs consequently dreyer farms is entitled to deduct the insurance premiums and medical reimbursement payments under sec_162 c food property insurance property taxes remodeling landscaping maintenance and repair utilities telephone and depreciation sec_119 employer-provided meals_and_lodging we next decide whether the food and lodging_expenses are employer-provided meals_and_lodging expenses excludable from the weeldreyers’ income under sec_119 and deductible by dreyer farms under sec_162 meals_and_lodging furnished to an employee by his employer are excluded from the employee’s gross_income under sec_119 if the meals_and_lodging are provided for the convenience_of_the_employer on the premises of the employer in the case of lodging the employee must be required to accept the lodging on the business_premises of his employer as a condition_of_employment meals_and_lodging are furnished for the convenience_of_the_employer if there is a direct nexus between the meals_and_lodging furnished and the asserted business interests of the employer served thereby 66_tc_223 petitioners assert that mr weeldreyer as the corporation’s sole employee was required to be available for duty hours a day dreyer farms leased the weeldreyer farm to the weeldreyers dreyer farms contracted with mr weeldreyer as a tenant not as its employee to perform all necessary work it is well settled that ordinarily taxpayers are bound by the form of the transaction they have chosen taxpayers may not in hindsight recast the transaction as one that they might have made in order to obtain tax advantages 118_tc_32 citing 875_f2d_420 4th cir affg 90_tc_206 and 248_f3d_572 7th cir affg t c memo here inasmuch as mr weeldreyer farmed the weeldreyer farm as a tenant and not as an employee of dreyer farms the food and lodging in question were not furnished to mr weeldreyer as a corporate employee for the convenience of his employer thus the food and lodging_expenses at issue are not sec_119 meals_and_lodging expenses deductibility of expenses related to the leasing of the weeldreyer farm during the years at issue dreyer farms’ business activities included leasing the weeldreyer farm it leased the farm including the farmhouse to the weeldreyers and received rent in the form of percent of the crops grown on the farm therefore we look to the terms of the farm leases to determine whether expenses for maintenance and repair remodeling landscaping insurance telephone utilities depreciation and taxes are the expenses of dreyer farms or the weeldreyers a maintenance and repair remodeling and landscaping necessary expenses_incurred to maintain property used in a trade_or_business in efficient operating condition ordinarily are deductible sec_162 jacks v commissioner tcmemo_1988_237 gilles frozen custard inc v commissioner tcmemo_1970_73 likewise the cost of repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense sec_1_162-4 income_tax regs also under appropriate circumstances landscaping expenses may be deductible when the expenses legitimately are connected with the taxpayer’s trade_or_business and the requirements for deductibility otherwise are met hefti v commissioner tcmemo_1988_22 affd 894_f2d_1340 8th cir rhoads v commissioner tcmemo_1987_335 dreyer farms deducted repair and maintenance_expenses of dollar_figure in remodeling expenses of dollar_figure in and landscaping expenses of dollar_figure in and dollar_figure in petitioners have not described or explained the maintenance and repair the landscaping or the remodeling dreyer farms treated the remodeling as a repair by deducting the cost rather than capitalizing it and we shall do likewise the farmhouse is an improvement on the leased property under the terms of the farm leases dreyer farms agreed to furnish all necessary materials to maintain all improvements on the property and the weeldreyers agreed to supply all necessary labor petitioners have offered no evidence to show that the expenditures_for maintenance and repair the landscaping or the remodeling were costs for materials dreyer farms’ obligation as opposed to costs for labor the weeldreyers’ obligation although that portion of these expenditures allocable to materials would be the corporation’s obligation and would be deductible by it under sec_162 from the record before us we are unable to reasonably apportion the expenditures between the costs of labor and materials while it is within the purview of this court to estimate the amount of allowable deductions where there is evidence that deductible expenses were incurred 39_f2d_540 2d cir we must have some basis upon which to make the estimate 245_f2d_559 5th cir because we have no such evidence we hold that the deductions taken for repair and maintenance remodeling and landscaping are not allowable b property insurance dreyer farms deducted dollar_figure in dollar_figure in and dollar_figure in for property insurance certain business-related insurance expenses unquestionably are deductible under sec_162 116_tc_211 citing sec_1_162-1 income_tax regs the farm leases do not require the weeldreyers to provide property insurance covering the farmhouse or other improvements on the property the property insurance is an ordinary and necessary business_expense of dreyer farms the owner of the property and not a personal family or living expense of the weeldreyers we hold therefore dreyer farms is entitled to deduct the insurance expenses as claimed in each of the years at issue c utilities and telephone dreyer farms deducted utilities expenses of dollar_figure in dollar_figure in and dollar_figure in and telephone expenses of dollar_figure in utilities and telephone expenses may be deductible under sec_162 if the expenses_incurred are ordinary and necessary in carrying_on_a_trade_or_business 85_tc_731 sengpiehl v commissioner tcmemo_1998_23 green v commissioner tcmemo_1989_599 here the farm leases did not contain any provisions regarding the utilities or telephone for the farmhouse petitioners did not produce any utility or telephone bills canceled checks or testimony to identify that if any portion of the utility and telephone expenses related to the corporation’s business we have no basis for making any allocation of the expenses thus petitioners have failed to establish that dreyer farms is entitled to any deduction for utilities or telephone expenses d depreciation dreyer farms deducted dollar_figure in dollar_figure in and dollar_figure in for depreciation of the farmhouse sec_167 allows a depreciation deduction from gross_income for property used in the taxpayer’s trade_or_business or held_for_the_production_of_income ordinarily depreciation or amortization is available to an owner of an asset with respect to the owner’s basis in the asset dreyer farms owned the weeldreyer farm including the farmhouse one of the business activities of dreyer farms was the leasing of the weeldreyer farm including the farmhouse thus the farmhouse is property used in the corporation’s trade_or_business we hold that dreyer farms is entitled to a deduction for depreciation of the farmhouse for each of the years at issue as claimed e taxes dreyer farms deducted property taxes of dollar_figure in dollar_figure in and dollar_figure in attributable to the farmhouse dreyer farms owned the weeldreyer farm sec_164 allows the owner of property a deduction for real_property_taxes we hold therefore that dreyer farms may deduct property taxes as claimed in the years at issue f summary of food and lodging_expenses to summarize dreyer farms may deduct the following expenses for the years at issue property tax--house property insurance--house depreciation--house total dollar_figure big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dreyer farms may not deduct the following food and lodging_expenses food for employees utilities--house landscaping remodeling costs repairs and maintenance telephone total dollar_figure big_number big_number -- -- big_number dollar_figure big_number -- -- big_number dollar_figure big_number -- -- -- big_number inclusion of payments in the weeldreyers’ gross_income when a corporation makes an expenditure that primarily benefits the corporation’s shareholders the amount of the expenditure may be taxed to the shareholders as a constructive_dividend 115_tc_172 73_tc_980 am insulation corp v commissioner tcmemo_1985_436 we have found that expenses for food repair and maintenance remodeling landscaping utilities and telephone paid_by dreyer farms are the weeldreyers’ expenses petitioners contend that the payments are not constructive dividends because mr weeldreyer was required to repay any amounts that dreyer farms could not deduct for federal_income_tax purposes petitioners cite cepeda v commissioner tcmemo_1993_477 to support their position cepeda however is inapposite in that case the taxpayers claimed that advances made by the corporation were loans rather than employee compensation or constructive dividends petitioners do not contend that the corporate payments of mr weeldreyer’s expenses were loans for federal_income_tax purposes a transaction will be characterized as a loan if there was an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment 88_tc_604 affd without published opinion 855_f2d_855 8th cir in the instant cases when the payments were made there was no unconditional obligation on the part of mr weeldreyer to repay a specific dollar amount to the corporation his obligation to repay any of the payments was in general terms the amount of repayment could not be determined when the payments were made any obligation to repay any amount could not arise before respondent disallowed the deduction for the expenses i e when the dreyer farms notice_of_deficiency was issued in date thus the payments were not loans since the payments when made by dreyer farms did not constitute business_expenses of the corporation or loans to the weeldreyers the conclusion is inescapable that the payments constituted distributions by dreyer farms to the weeldreyers in n am oil consol v burnett 286_us_417 the supreme court stated if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent it is clear therefore under the claim_of_right_doctrine the amounts paid_by dreyer farms in and were taxable to the weeldreyers in those years see 67_tc_286 if a taxpayer is required to repay income recognized under the claim_of_right_doctrine in an earlier tax_year sec_1341 permits the taxpayer in effect to elect to compute his taxes for the year of repayment in a manner that gives the taxpayer the equivalent of a refund without interest of tax for the earlier year specifically sec_1341 permits the tax for the year of repayment to be reduced by the amount of the tax paid for the year of receipt that was attributable to the inclusion of the repaid amount in that year’s gross_income 394_us_678 sec_1341 however requires actual repayment restoration or restitution 149_f3d_805 8th cir 437_f2d_1222 3d cir 110_tc_12 although the bylaws of dreyer farms require mr weeldreyer to repay amounts for which the corporation is disallowed a deduction mr weeldreyer does not claim that he has repaid the disallowed amounts indeed there is no evidence in the record to show that he did therefore sec_1341 does not apply we hold that dreyer farms’ payment of the weeldreyers’ food repair and maintenance remodeling landscaping utilities and telephone expenses constitutes income to the weeldreyers petitioners argue that the expenses are meals_and_lodging expenses excludable under sec_119 we have found to the contrary further although the repair and maintenance remodeling and landscaping expenses were incurred by the weeldreyers as tenants under the farm lease those expenses relate to the use of the farmhouse not to the raising of the crops thus those expenses as well as the food utilities and telephone expenses are the weeldreyers’ personal living_expenses personal family or living_expenses are not deductible except as otherwise expressly permitted sec_262 a taxpayer’s expenses for his or her own meals_and_lodging are personal because they would have been incurred whether or not the taxpayer had engaged in any business activity 841_f2d_809 8th cir 80_tc_1073 affd 758_f2d_211 7th cir in order for personal living_expenses to qualify as a deductible business_expense under sec_162 the taxpayer must demonstrate that the expenses were different from or in excess of what he would have spent for personal purposes 21_tc_170 petitioners did not produce any bills canceled checks or testimony to substantiate any portion of the expenses that relates to mr weeldreyer’s separate farming_business thus petitioners have failed to establish that the weeldreyers are entitled to a deduction for any portion of the expenses under section dollar_figure rental value of residence the weeldreyers leased the weeldreyer farm including the farmhouse from dreyer farms dreyer farms received rent in the form of percent of the crops grown on the farm the 12except as otherwise provided an individual is not allowed a deduction with respect to the use of a dwelling_unit that is used by the individual as a residence sec_280a the individual may however deduct expenses allocable to portions of the dwelling that are exclusively used for business purposes sec_280a the weeldreyers did not argue that their housing_expenses are deductible under sec_280a therefore we do not address the question of whether certain portions of their housing_expenses may be deductible under that section we note however that the weeldreyers have made no showing that the farmhouse or any portion thereof was used exclusively for business purposes weeldreyers included only their percent of the crop revenues in their income they excluded the entire percent paid to dreyer farms as rent including the portion attributable to the farmhouse in effect they deducted the portion of the rent paid for the farmhouse the rent of the farmhouse is their personal_expense and is not deductible see sec_262 the farm leases do not specify that portion of the rent to be paid for use of the farmhouse nor have the weeldreyers provided any evidence to show that portion of the rent properly attributable to the farmhouse the amount of the constructive dividends respondent determined in the weeldreyer notice_of_deficiency exceeds the amount_of_deductions disallowed in the dreyer farms notice_of_deficiency the record does not explain that excess moreover since the depreciation respondent disallowed as a deduction to dreyer farms was not an expenditure we assume that adjustments in the weeldreyer notice_of_deficiency did not include the depreciation we have computed the fair rental value of the farmhouse that was included in respondent’s adjustment to the weeldreyers’ income as follows dreyer farms notice_of_deficiency disallowed food lodging deductions less depreciation on residence food lodging expenditure sec_11 dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number weeldreyer notice_of_deficiency adjustment for food lodging provided by dreyer farms food lodging expenditures adjustment for rental value of residence dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number the weeldreyers have not shown that the portion of the rent attributable to the farmhouse is less than the amounts for the years at issue as computed above we therefore hold that those amounts are properly included in the weeldreyers’ income for the years at issue summary of adjustments to weeldreyers’ income the weeldreyers’ income from farming is increased by dollar_figure in dollar_figure in and dollar_figure in to reflect the disallowance of deductions for the rental value of the farmhouse in addition the following personal expenses paid_by dreyer farms are included in the weeldreyers’ income as constructive dividends for the years at issue food utilities landscaping remodeling costs repairs and maintenance telephone total dollar_figure big_number big_number -- -- big_number dollar_figure big_number -- -- big_number dollar_figure big_number -- -- -- big_number issue accuracy-related_penalty under sec_6662 respondent determined that dreyer farms is liable for the accuracy-related_penalty under sec_6662 as pertinent here sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 sec_1_6662-3 income_tax regs the penalty under sec_6662 does not apply to any portion of an understatement_of_tax if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his her proper tax_liability for the year id the good_faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement sec_1_6664-4 income_tax regs despite the fact that petitioners have the burden_of_proof see supra note petitioners have made no showing that they made an attempt to comply with the tax rules and regulations with regard to those deductions taken by dreyer farms for the years at issue which have been disallowed hence with respect to those deductions petitioners have failed to show that dreyer farms was not negligent nor have petitioners showed that they acted in good_faith with respect to or that there was reasonable_cause for the position they took further petitioners do not claim that they relied on mr bleeker or any other professional as to the tax treatment of the expenses for food and lodgingdollar_figure petitioners simply assert that the accuracy-related_penalty does not apply because dreyer farms properly claimed the deductions under sec_162 and the weeldreyers properly excluded the payments under sec_119 we have found to the contrary under these circumstances we are compelled to hold that dreyer farms is liable for the accuracy-related_penalty for the years at issue to reflect the foregoing decisions will be entered under rule 13before the trial in these cases respondent filed a motion to disqualify mr bleeker from his representation of petitioners respondent’s motion was based in part on the premise that if petitioners contend that they reasonably relied on mr bleeker’s advice with respect to the proper tax treatment of the payments at issue then mr bleeker would be required to testify as a witness in the trial of these cases the court held a telephone conference call with mr bleeker and counsel for respondent to discuss respondent’s motion during that call mr bleeker informed the court that petitioners did not intend to raise reasonable reliance on a tax professional as a defense to the accuracy-related_penalties
